Fitzsimons, J.
The defendant, because of its agreement with the Lowey Company, became liable for the value of the goods in question to plaintiff.
The failure of the Lowey Company to return the plates *552when the printing was finished, it having been so agreed, was a breach of contract on its part for which it was liable in case any damage followed. Faulkner v. Hart, 82 N. Y. 413; Michaels v. N. Y. C. R. R. Co., 30 id. 564.
In this case the goods were destroyed, and to the extent of the value thereof it was liable to the plaintiff.
That liability or obligation was assumed by defendant in the agreement above mentioned, and although the plaintiff was not a party to that agreement yet he was entitled to the benefits thereof.
The judgment, in our opinion, is a just one, and finding no error it must be affirmed, with costs.
Rewbijrger and Conlan, J J., concur.
Judgment affirmed, with costs.